UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:May 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-18859 SONIC CORP. (Exact name of registrant as specified in its charter) Delaware 73-1371046 (State of incorporation) (I.R.S. Employer Identification No.) 300 Johnny Bench Drive Oklahoma City, Oklahoma 73104 (Address of principal executive offices) Zip Code Registrant’s telephone number, including area code:(405) 225-5000 Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file the reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x.Noo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer x. Accelerated filer o. Non-accelerated filer o. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o.No x. As of May 31, 2008, the Registrant had 60,328,667 shares of common stock issued and outstanding (excluding 56,600,070 shares of common stock held as treasury stock). SONIC CORP. Index Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at May 31, 2008 and August 31, 2007 3 Condensed Consolidated Statements of Income for the three months and nine months ended May 31, 2008 and 2007 4 Condensed Consolidated Statements of Cash Flows for the nine months ended May 31, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II.OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 3 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements SONIC CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) (Unaudited) ASSETS May 31, 2008 August 31, 2007 Current assets: Cash and cash equivalents $ 23,673 $ 25,425 Restricted cash 10,459 13,521 Accounts and notes receivable, net 26,575 23,084 Other current assets 10,475 11,673 Total current assets 71,182 73,703 Property, equipment and capital leases 826,430 756,395 Less accumulated depreciation and amortization (252,170 ) (226,402 ) Property, equipment and capital leases, net 574,260 529,993 Goodwill, net 106,373 102,628 Trademarks, trade names and other intangible assets, net 12,508 11,361 Noncurrent restricted cash 11,244 11,354 Investment in direct financing leases and noncurrent portion of notes receivable 5,047 8,125 Debt origination costs and other assets, net 17,757 21,356 Intangibles and other assets, net 152,929 154,824 Total assets $ 798,371 $ 758,520 LIABILITIES AND STOCKHOLDERS’DEFICIT Current liabilities: Accounts payable $ 29,137 $ 25,283 Deposits from franchisees 2,230 2,783 Accrued liabilities 26,267 55,707 Income taxes payable 19,278 7,863 Obligations under capital leases and long-term debt due within one year 35,616 22,851 Total current liabilities 112,528 114,487 Obligations under capital leases due after one year 34,625 36,773 Long-term debt due after one year 713,109 690,437 Other noncurrent liabilities 24,950 23,625 Stockholders’ equity (deficit): Preferred stock, par value $.01; 1,000 shares authorized; none outstanding – – Common stock, par value $.01; 245,000 shares authorized; 116,929 shares issued (116,223 shares issued at August 31, 2007) 1,169 1,162 Paid-in capital 206,998 193,682 Retained earnings 579,712 540,886 Accumulated other comprehensive loss (2,353 ) (2,848 ) 785,526 732,882 Treasury stock, at cost; 56,600 common shares (55,078 shares at August 31, 2007) (872,367 ) (839,684 ) Total stockholders’ deficit (86,841 ) (106,802 ) Total liabilities and stockholders’ deficit $ 798,371 $ 758,520 See accompanying notes. 3 Index SONIC CORP. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three months ended (Unaudited) Nine months ended May 31, May 31, 2008 2007 2008 2007 Revenues: Partner Drive-In sales $ 178,338 $ 175,027 $ 484,762 $ 458,453 Franchise Drive-Ins: Franchise royalties 32,463 30,523 86,786 78,146 Franchise fees 1,410 1,367 3,669 3,118 Other 787 3,004 2,583 6,446 212,998 209,921 577,800 546,163 Costs and expenses: Partner Drive-Ins: Food and packaging 47,150 45,324 127,301 119,103 Payroll and other employee benefits 54,405 52,472 149,453 141,152 Minority interest in earningsof Partner Drive-Ins 6,488 8,232 16,580 18,091 Other operating expenses, exclusive of depreciation and amortization included below 36,471 33,374 99,851 92,586 144,514 139,402 393,185 370,932 Selling, general and administrative 15,716 15,236 46,170 43,670 Depreciation and amortization 13,044 11,225 37,944 33,082 Provision for impairment of long-lived assets – 742 99 742 173,274 166,605 477,398 448,426 Income from operations 39,724 43,316 100,402 97,737 Interest expense 12,340 11,636 37,836 29,150 Debt extinguishment and other costs – – – 6,076 Interest income (372 ) (715 ) (1,674 ) (2,166 ) Net interest expense 11,968 10,921 36,162 33,060 Income before income taxes 27,756 32,395 64,240 64,677 Provision for income taxes 10,517 11,747 24,165 22,518 Net income $ 17,239 $ 20,648 $ 40,075 $ 42,159 Net income per share – basic $ .29 $ .32 $ .66 $ .61 Net income per share – diluted $ .28 $ .31 $ .64 $ .58 See accompanying notes. 4 Index SONIC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine months ended May 31, 2008 2007 Cash flows from operating activities: Net income $ 40,075 $ 42,159 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 37,944 33,082 Stock-based compensation expense 5,765 5,064 Debt extinguishment and other costs – 5,282 Payment for hedge termination – (5,640 ) Other 607 (3,261 ) Decrease (increase) in operating assets 5,244 (568 ) Increase (decrease) in operating liabilities: Accounts payable 1,657 3,950 Accrued and other liabilities (800 ) 6,051 Total adjustments 50,417 43,960 Net cash provided by operating activities 90,492 86,119 Cash flows from investing activities: Purchases of property and equipment (73,035 ) (75,341 ) Acquisition of businesses, net of cash received (19,253 ) (10,721 ) Proceeds from sale of real estate – 12,619 Proceeds from disposition of assets, net of cash paid 4,685 11,411 Other (132 ) 777 Net cash used in investing activities (87,735 ) (61,255 ) Cash flows from financing activities: Payments on long-term debt (104,785 ) (760,025 ) Proceeds from long-term borrowings 140,000 1,307,640 Purchases of treasury stock (46,628 ) (506,900 ) Debt issuance costs (216 ) (27,821 ) Proceeds from exercise of stock options 5,249 6,249 Other 1,871 4,360 Net cash (used in ) provided by financing activities (4,509 ) 23,503 Net (decrease) increase in cash and cash equivalents (1,752 ) 48,367 Cash and cash equivalents at beginning of period 25,425 9,597 Cash and cash equivalents at end of period $ 23,673 $ 57,964 Supplemental Cash Flow Information: Additions to capital lease obligations $ – $ 5,667 Accounts and notes receivable and decrease in capital lease obligation from property and equipment sales – 1,500 Stock options exercised by stock swap 488 798 See accompanying notes. 5 Index SONIC CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) 1. Basis of Presentation The unaudited Condensed Consolidated Financial Statements include all adjustments, consisting of normal, recurring accruals, which Sonic Corp. (the “Company”) considers necessary for a fair presentation of the financial position and the results of operations for the indicated periods.In certain situations, these accruals, including franchise royalties, are based on more limited information at interim reporting dates than at the Company’s fiscal year end due to the abbreviated reporting period.Actual results may differ from these estimates.The notes to the condensed consolidated financial statements should be read in conjunction with the notes to the consolidated financial statements contained in the Company’s Form 10-K for the fiscal year ended August 31, 2007.The results of operations for the three- and nine-month periods ended May 31, 2008, are not necessarily indicative of the results to be expected for the full year ending August 31, 2008. 2. Reclassifications Certain amounts have been reclassified on the Condensed Consolidated Financial Statements to conform to the fiscal year 2008 presentation. 3. Net Income per Share The following table sets forth the computation of basic and diluted earnings per share: Three months ended Nine months ended May 31, May 31, 2008 2007 2008 2007 Numerator: Net income $ 17,239 $ 20,648 $ 40,075 $ 42,159 Denominator: Weighted average shares outstanding – basic 60,167 64,985 60,414 69,639 Effect of dilutive employee stock options 1,856 2,423 2,077 2,669 Weighted average shares – diluted 62,023 67,408 62,491 72,308 Net income per share – basic $ .29 $ .32 $ .66 $ .61 Net income per share – diluted $ .28 $ .31 $ .64 $ .58 4. Contingencies The Company is involved in various legal proceedings and has certain unresolved claims pending. Based on the information currently available, management believes that all claims currently pending are either covered by insurance or would not have a material adverse effect on the Company’s business or financial condition. The Company initiated an agreement with Irwin Franchise Capital Corporation (“Irwin”) in September 2006, pursuant to which existing Sonic franchisees may qualify with Irwin to finance drive-in retrofit projects.The agreement provides that Sonic will guarantee at least $250 of such financing, limited to 5% of the aggregate amount of loans, not to exceed $2,500.As of May 31, 2008, the total amount guaranteed under the Irwin agreement was $582.The agreement provides for release of Sonic’s guarantee on individual loans under the program that meet certain payment history criteria at the mid-point of each loan’s term.Existing loans under the program have terms through 2015.In the event of default by a franchisee, the Company is obligated to pay Irwin the outstanding balances, plus limited interest and charges up to Sonic’s guarantee limitation.Irwin is obligated to pursue collections as if Sonic’s guarantee were not in place, therefore, providing recourse with the franchisee under the notes.The Company is not aware of any defaults under this program.The Company’s liability for this guarantee, which is based on fair value, is $232 as of May 31, 2008. The Company has an agreement with GE Capital Franchise Finance Corporation (“GEC”), pursuant to which GEC made loans to existing Sonic franchisees who met certain underwriting criteria set by GEC. Under the terms of the agreement with GEC, the Company provided a guarantee of 10% of the outstanding balance of loans from GEC to the Sonic franchisees, limited to a maximum amount of $5,000. As of May 31, 2008, the total amount guaranteed under the GEC agreement was $1,947. The Company ceased guaranteeing new loans under the program during fiscal year 2002 and has not been required to make any payments under its agreement with GEC. Existing loans under guarantee will expire through 2012. In the event of default by a franchisee, the Company has the option to fulfill the franchisee’s obligations under the note or to become the note holder, which would provide an avenue of recourse with the franchisee under the notes.Based on the ending date for this program, no liability is required for these guarantees. 6 Index The Company has obligations under various lease agreements with third party lessors related to the real estate for Partner Drive-Ins that were sold to franchisees. Under these agreements, the Company remains secondarily liable for the lease payments for which it was responsible as the original lessee. As of May 31, 2008, the amount remaining under the guaranteed lease obligations totaled $3,879.At this time, the Company has no reason to anticipate any default under the foregoing leases; therefore, no liability has been provided as of May 31, 2008. The Company has a note purchase agreement with a bank that serves to guarantee the repayment of a franchisee loan and also benefits the franchisee with a lower financing rate. In the event of default by the franchisee, the Company would purchase the franchisee loan from the bank, thereby becoming the note holder and providing an avenue of recourse with the franchisee. As of May 31, 2008, the balance of the loan was $1,316, and an immaterial liability has been provided for the fair value of this guarantee. 5. Other Comprehensive Income In August 2006, the Company entered into a forward starting swap agreement with a financial institution to hedge part of the exposure to changing interest rates for debt until it was settled in conjunction with financing closed in December 2006.The forward starting swap was designated as a cash flow hedge.The loss resulting from settlement was recorded in accumulated other comprehensive income and is being amortized to interest expense over the expected term of the related debt. The following table presents the components of comprehensive income: Three months ended Nine months ended May 31, May 31, 2008 2007 2008 2007 Net Income $ 17,239 $ 20,648 $ 40,075 $ 42,159 Decrease (increase) in deferred hedging loss 164 62 495 (2,531 ) Total comprehensive income $ 17,403 $ 20,710 $ 40,570 $ 39,628 6. Share Repurchase Program Pursuant to the Company’s Board-approved share repurchase program, 1,498 shares were acquired for a total cost of $32,195 during the first nine months of fiscal year 2008.The total remaining amount authorized for repurchase as of May 31, 2008 was $10,375.The Company’s share repurchase program is currently scheduled to expire August 31, 2008. 7.Income Taxes On September 1, 2007, the Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109” (“FIN 48”).FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. As a result of implementing FIN 48, the Company recognized a $1,249 increase in its liability for uncertain tax positions, which was accounted for as an adjustment to the beginning balance of accumulated retained earnings. As of May 31, 2008 the Company has approximately $3,796 of unrecognized tax benefits, including approximately $1,640 of interest and penalty.The liability for unrecognized tax benefits decreased by $2,301 during the quarter and decreased by $2,252 for the nine-month period.The majority of the change resulted from the settlement and payment of a state audit of $2,625.The Company recognizes estimated interest and penalties as a component of its income tax expense, net of federal benefit.For the quarter andnine months ended May 31, 2008, the favorable settlements of estimated interest and penalties resulted in a benefit of $680 and $354, respectively.The entire balance of unrecognized tax benefits, if recognized, would favorably impact the effective tax rate. 7 Index The Company or one of its subsidiaries is subject to U.S. federal income tax and income tax in multiple U.S. state jurisdictions. With some exceptions, the Company is no longer subject to federal or state income tax examinations by tax authorities for periods before fiscal year 2004 for federal and fiscal year 2000 for state jurisdictions. The Company is currently undergoing examinations or appeals by various state authorities. The Company anticipates that the finalization of these examinations or appeals, combined with the expiration of applicable statute of limitations and the additional accrual of interest related to unrecognized benefits on various return positions taken in years still open for examination will result in a change to the liability for unrecognized tax benefits during the next 12 months ranging from a decrease of $275 to an increase of $130, depending on the timing and terms of the examination resolutions. 8. Segment Information FASB Statement No. 131, “Disclosures about Segments of an Enterprise and Related Information” (“FAS 131”) establishes annual and interim reporting standards for an enterprise’s operating segments.Operating segments are generally defined as components of an enterprise about which separate discrete financial information is available as the basis for management to allocate resources and assess performance. Prior to the second quarter of fiscal year 2008, the Company reported financial information as one business segment operating in the quick-service restaurant industry.Based on internal reporting and management structure, the Company has determined that it has two reportable segments: Partner Drive-Ins and Franchise Drive-Ins.The Partner Drive-Ins segment consists of the drive-in operations in which the Company owns a majority interest and derives its revenues from operating drive-in restaurants.The Franchise Drive-Ins segment consists of franchising activities and derives its revenues from royalties and initial franchise fees received from franchisees.The accounting policies of the segments are the same as those described in the summary of significant accounting policies in our most recent Annual Report on Form 10-K. The following table presents the revenues and income from operations for each reportable segment, along with reconciliation to reported revenue and income from operations: Three months ended Nine months ended May 31, May 31, 2008 2007 2008 2007 Revenues: Partner Drive-Ins $ 178,338 $ 175,027 $ 484,762 $ 458,453 Franchise Drive-Ins 33,873 31,890 90,455 81,264 Unallocated revenues 787 3,004 2,583 6,446 $ 212,998 $ 209,921 $ 577,800 $ 546,163 Income from Operations: Partner Drive-Ins $ 33,824 $ 35,625 $ 91,577 $ 87,521 Franchise Drive-Ins 33,873 31,890 90,455 81,264 Unallocated revenues 787 3,004 2,583 6,446 Unallocated expenses: Selling, general and administrative (15,716 ) (15,236 ) (46,170 ) (43,670 ) Depreciation and amortization (13,044 ) (11,225 ) (37,944 ) (33,082 ) Provision for impairment of long-lived assets – (742 ) (99 ) (742 ) $ 39,724 $ 43,316 $ 100,402 $ 97,737 9.New Accounting Pronouncements In September 2006, the FASB issued FASB Statement No. 157, “Fair Value Measures” (“FAS 157”).FAS 157 defines fair value, establishes a framework for using fair value to measure assets and liabilities, and expands disclosures about fair value measurements.This standard was issued to be effective for our fiscal year beginning September 1, 2008. The FASB approved a one-year deferral of adoption of the standard as it relates to non-financial assets and liabilities with the issuance in February 2008 of FASB Staff Position FAS 157-2, “Effective Date of FASB Statement No. 157.”In addition, the FASB has excluded leases from the scope of FAS 157 with the issuance of FASB Staff Position FAS 157-1, “Application of FASB Statement No. 157 to FASB Statement No. 13 and Other Accounting Pronouncements that Address Fair Value Measurements for Purposes of Lease Classification or Measurement under Statement 13.”The Company continues to assess the impact that this standard may have on its consolidated financial position and results of operations. 8 In December 2007, the FASB issued FASB Statement No. 141(revised 2007), “Business Combinations” (“FAS 141(R)”), which establishes accounting principles and disclosure requirements for all transactions in which a company obtains control over another business.This accounting pronouncement is effective for fiscal years beginning after December 15, 2008, which will be effective for our fiscal year 2010.The Company is evaluating the impact that FAS 141(R) will have on its consolidated financial position and results of operations. In December 2007, the FASB issued FASB Statement No. 160, “Noncontrolling Interests in Consolidated Financial Statements, and amendment to ARB No. 51” (“FAS 160”).This standard prescribes the accounting by a parent company for minority interests held by other parties in a subsidiary of the parent company.FAS 160 is effective for fiscal years beginning after December 15, 2008, which will be effective for our fiscal year 2010.The Company is evaluating the impact that FAS 160 will have on its consolidated financial position and results of operations. 9 Index Item 2.
